19




           OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                        AUSTIN




Botmrable    Clifford     B.    Jones,Fresidont
Texas   lkiohi3falo(jlcol College
tubbook,    Tax&s

Dear Sir:




             We fire    III avooipt      0               0Y October   17,
l.939, rhioh   rsade     6~    follow
                    *In oonueoti




                              we pl~pu       8ubmW a&at&ar quer-
             8hoW that  one or cur mtu6ent8   wmmed
             the hwma     Hew idexieo Junior colle~o in
             the fall of 1936 and ooegletsd    tva yeara
             61 work there.    tfe registered hera in the
             ?a11 or 1998.   iie will awgucat that he be
                                                                            20


iionorable   Cllfrord     u. 3ones,   Page 3


             allowed fn due coilrse ot time to be sad-
             Uated under tba pro~lsl.ons or the Texas
             law
              ._ whlob._ we belleYe. __ provides that a stu-
             aenc enterlag a puDllc,        tax-supported   ool-
             lege prior   to September 1, 1937, may eat-
             iary the goverainent requirement by pass-
             ing a two-hour course.         Therefore the
             uue8tioa   preeeats itself      - does 6ntrawe
             la a tax-su?gorted      iaatitutloa    la aaother
             State prior to September 1, 1937, entitle
             the student 60 graduate ia Texaa under the
             two eeseater &our8 regulremeat?V
          kppareatly the statute to whlah you refer la Arti-
cle Z663b-1, Veraan*s Texas Civil Statutes,        3925, being hots
of the Forty-rlret  Legislature,    1989 seaand Called Session
p. 164, oh. 83; aa ameaded by i.ots o$ the Forty-flrat        J.,egl$
lature, 1930, Fourth Called Seasion, 9. b, oh. 5; as anmnded
by Aots of the Forty-fifth    Leglelature,   1937, p. 483, oh. 244;
as amnded by AOtD of the Forty-elxth       Legislature,   1939, Home
Bill No. 619.
          J-;e oonflne our opinion to a ooaetruotlon           ot the ap-
parent nusaning of the language used therein.
             Sectlone    iZ and 4 of the above Aot road ae follorrr:
                    Yieotlon   8. Th6re shall be given
             in all oolleges     and unlvereltfea   sup-
             pmted by publlo funds a oourae in merl-
             oaa Government wlth epeolal       empharrle
             upon t&a Coastitutlon     of the United
             iSates and of Texas, whlah oourae &all
             be given Sor at leaot three Sirty-
             minute periods per week for not leee
             than twelve ooaaeoutive week@, or lt8
             equivalent     if given in suxm5r seselone.
             Ho atudeat shall be graduated from any
             such oollege or unlrersity       rho ha aot
             passed a aatlafaotory     elamlnatlon in
             euoh oollege or unlYerelty eourw in the
             college    or university from whioh be is
             (paduatlng or in some other oollage or
             unlyerelty whloh he may have attended
             pruvlowly.
                     Tiectian 4. Ho 9ersen hereaft6r
             shall     be aertitled to teaoh ia the
Honorable    Clifford   B. Jones,   Yege 3


             publld schools of the State of Texas
             until he has scoured oredlt ror the
             course ln both Federal and State Con-
             etitutloae    of the grade or lastruo-
             tloa upon whloh he la applying ror
             the oertlfioate,that 1s either of
             the suboollege    or of the college work;
             or la lieu thereor ahall have passed
             aa examlaetloa set by the state Super-
             latendeat of Pub110 Iastruotloa      oa the
             Coaetf tut lone of the United Sta tea and
             Texre; provided, that any parson who
             haa to.,hls credit la any standard eel-
             bg@ or:UXilVer8lty or Terse a8 IPU~~ aa
             eir   (6’) hour0 0s ;IrPerlaua 00fmmeat
             shall be deemd to have met the re-
             qulremeatr, of thle Seotloa. Provided
             -.
             rurther,  that  after September 1. loa?
             a0 6tudeat hall     be oertlriedfor teai-
             Utloa Frau any tax supported State
             eduoatloaal  lnetltutloa with the award
             of a oollege degree .unlem suoh etudent
             ehall hare oamnlated theretorore  la a
             ataadara college or ualveraltr at least
             six (61 houre for oredlt in the aovera-
             meats of the State of Texas or of the
            tialted states or merloa.   or the sau~v-
            aleat in both; or shall heve oompletea
            at leaet three (9) hours ,of said oredlt
            la Goverameat, and at least three (3)
            hour8 or oradlt la a oourse la Yllltexy
            soleaoe as provided la an anproved
            senior R. 0. T. c. ualt.*
          In Senate Bill Ho. 179, Chapter 83, kcts Forty-
rlrst              Second Called session,
        Legislature,                         It wm provided
that the terms of such kot should not apply to aay student
graduated before September 1, 19%.      Ia 1930, the Forty-
first Le&elature,  Fourth Galled Yeesion, &nate Bill Eo.
II, Chapter 3, asanAeA 8eotloa 5 of chapter Ho. 83, Seeoad
CaileA Yesaloa, Forty-rlrst  Legl8lature so as to provide



eaarrted lnto law’.
students alrendy arolled        In State     la6tltutloaa   might other-
                                                                                       22



Honorable Clif’iord          B. Jone,        Pug8 4


wise, In some Fnstanoes,              be denied the privilege of grcrdua-
tlon,   they       hsvlng   entered    such s&o01 and arranged their
courac% 15 reliance           upon    then    existing    reqair4mie5t%.

               although      it   la well     mottled    that   a oonaurront
re%olUtiOn OtiMOt   ass56 % St%tUt8 or exiStill&                   law,    neverthe-
18~8 euoh reaolutlon   ropreaenta a oonstruotion    or expressioa
of Intention on the          of the La~lslature,  and may be per-
suaslvcr In asoertaln       the n*aalng of a statute when the
law in weetion     is      &uouo and susoeptlbla  to several uon-
~trwtlons,    any one or uhloh ml&t reasonably be ildl.oative
of the legislative    intent in passing the ,mt.
            itouee Concurrent Hesolution HO. ru,  Forty-fifth
LeRlglalature, 1937, RrgUiar Yesslol), p. 1629, whioh refers to
thr amendment to Ssatlon 4 underlined above, reada, ia part,
a8 tollowe     :
                     1)f;mx$J . j . It was ovldontly the
               Intent of the i&%lature    to have only
               thoao who onter oollogo artier September
               1, 1837, to ineet thir, roqulrorrmnt, for
               any other lntorproliatlon  w+II.~be ll-
               logical, unreasonable,   unfair, and cou-
               trary to all aoadomlo praotloe;    now
               therefore,be It
                     "~L.AX.V.~D,by the Souso of Repre-
               sentatives   und the Senate 00110urri~~g,
               That 0~16 pr~~lao shall be so oonrtruetl
               and applied to alfoot   only those madents
               d-m eproll   In suoh Lnstftutiona after
               Seicrptember1, 1957, and ohall not apply
               to students who enroll in the tax eup-


             ;le think it la olear: that l,a ROWS COnOUrrwt Ro-
solution   2lo. lZ4 the Legislatureha& In mind and reterrod       to
students who enroll84      In tax supported oolloges  or unlversi-
ties,   fn the Sate or Texas, a.tCer Sopteniber 1, 1937.     AS
or;glnafiy     enaoted in 19~~0, as abom by BacrtionS mtmtloned
above, the exemption applied only to those students who corn-
aOnO0d studies     leading to a degree in LItate oolleges and unl-
versltles   eu?porteQ by pub110 funds.      #o doubt thla was Intended
to refer only to those~oollegea      or universities  to wM@h the
teaoung requirement in Lieotlon R applied and Was eonfined to
Eonorable   Cllffor4   2. Jones,    Page S


Texae colleges    or unlversltles     supported   by public    funds.
            It ia OUT opinion that the Legislature  by the uao
or  the language contained in the provlao la Sectjon 4, Article
206Sb. above quoted, intended that the six hour requirement in
goverhnoat to graduate from a Taxae tax supported   8tato eduaa-
tional insltutlon,  being a collogo or unlveralty  aupportod by
pub110 funds In the Ytato of Texas, should apply to all atu-
donta who had not enrolled  in such a aohool on or berora Sep-
tednw 1, 1937, although such student might have been enrolled
in a school in this state, other than those above desorlbod,
or %n a *oh001 in another state.
           idoro epeolfloally   anawerlng your last quoatlon, it
la our opinion that the Legislature      did not intend that on-
trenoe in a tax supported institution       In New ?dexioo prior to
2eptembor 1, 1937, should entitle     a student to graduate tram
a Toxae college   or university   supported by taxeu or pub110
fuude, under the two senmater hours requirement.
           Vilth rereronao   to your quoation a? to whethor mull-
ofpal junior   collogea   oonatltuto tax aupportod collogea     under
the atatuto, we aaaume that you refer to those oollegos         lutbo-
rlmd   to be oreatod undmr Acts of 1929, Forty-first       Leglalafuro,
p.Ci47, Chapter 290, and aaendmnta thereto,       apgeerlng In Vor-
non’8 lbaa   Civil    Statutes as Arbiolo  261Sh.
           It will be noted that under tha provisions   of the
above dot, amh junior aollegea are aubjeot to the jurladlotlon
of the State Board of $duoation, and a looal aohool beard.     The
Junior Collage Diatrlot  ia given power to laaue bonds, levy
taxes to aervloe anme, and levy an4 oolleot  taxoa ior its aup-
port and mintenanoe.    The 00urn0 0r atu6p 0rr0red   in auoh
junior oolloga must bo aubmltted to and approved by th6 State
Department 0r zduoation betoro it may be 0rr6m.
           It~ls our opinion that junior  colleges jzrovfded ror
In ~~tiola 2515h. Vernon’s Texas Clvll Zitatutaa, 1925, are tax
eupportad Stato oduoatlonal  lnatltutlons  wlthln the uemulng of
tho provlao in %etlon 4, Art1010 2tMSb, Vernon18 Texas Civil
Btatutee, 1925.
                                                  Youra very    truly
                                             AT’fO~EY   OICWRALOF TEXAS